Acknowledgments
1. 	Applicant’s amendment, filed on 6/24/2021 is acknowledged.  Accordingly claim(s) 1-5, 7-12 and 14-20 remain pending.
2.	Claim(s) 6 and 13 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20211228, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicant’s response, filed on 6/24/2021, has fully been considered and is persuasive.
Applicant’s Argument #1:
Applicant contends that the amended claim(s) obviates the 35 USC 101 rejection(s) set forth in the prior office action.
Examiner’s Response to Argument #1:
Applicant’s argument that the amended claim(s) obviates the 35 USC 101 rejection(s) set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Applicant’s Argument #2:
Applicant contends that the amended claim(s) obviates the 35 USC 112(a) rejection(s) set forth in the prior office action.


Examiner’s Response to Argument #2:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112(a) rejection(s) set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Applicant’s Argument #3:
Applicant contends that the amended claim(s) obviates the 35 USC 112(b) rejection(s) set forth in the prior office action.
Examiner’s Response to Argument #3:
Applicant’s argument that the amended claim(s) obviates the 35 USC 112(b) rejection(s) set forth in the prior office action has fully been considered and is persuasive; therefore, the rejection(s) are withdrawn.
Allowable Subject Matter
6.	Claim(s) 1-5, 7-12 and 14-20 are allowed.

Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2019/0379531 to Aleksander) which discloses the invention comprises a method for registration of data in a blockchain database, in which database transactions are constructed of standard data containers which may have a fixed size, in a system comprising one or more storage nodes for storing at least part of the blockchain database, one or more approval nodes for approving transactions in said blockchain database and a first computer for generating transactions in said blockchain database, said computer having access to said blockchain database and having access to a first private key. The invention further comprises a method for verifying data based on the aforementioned method for registration and an application of these methods to handle a selected type of document. The invention also comprises a computer program product comprising program code stored on a computer readable medium, said program code comprising computer instructions for performing these methods.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8 and 15, specifically the combination of steps of: divide data into a plurality of portions and generate copies of the plurality of portions; store the plurality of portions and the copies of the plurality of portions among a plurality of blocks on a blockchain; receive requests for a same piece of data within the divided data stored on the blockchain from a first user node and a second user node; generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that include the same piece of data, as recited in claim(s) 1, 8 and 15.  Moreover, the missing claimed elements from Aleksander are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Aleksander disclosures because it is not common to: divide data into a plurality of portions and generate copies of the plurality of portions; store the plurality of portions and the copies of the plurality of portions among a plurality of blocks on a blockchain; receive requests for a same piece of data within the divided data stored on the blockchain from a first user node and a second user node; generate two different sets of sequence numbers of blocks among the plurality of blocks on the blockchain that include the same piece of data. Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-5, 7, 9-12, 14 and 16-20 are also allowable for the same reason(s) described above.

8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/28/2021